DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.

				REASONS FOR ALLOWANCE

	The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claim 1 is that the prior art of record does not teach an imprint template comprising an imprint portion including imprinting patterns which are transferred into a first imprint shot region of a resist layer, a photomask portion including light blocking patterns that provide a light permeation area corresponding to a boundary region defining a second imprint shot region of the resist layer, the light blocking patterns including a plurality of first light blocking patterns arranged to surround a field region comprised of the imprinting patterns and a second light blocking pattern disposed to surround an array of the plurality of first light blocking patterns, and that the field region is aligned with the first imprint shot region, one of the first light blocking patterns overlaps with the second imprint shot region 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bailey et al., Choi et al., Suehira et al. and Ojima disclose art in an imprint template having an imprint portion including imprinting patterns, a photomask portion including light blocking patterns define a boundary region to surround a field region comprised of the imprinting patterns on a region of a resist layer on a substrate, the light blocking patterns including a plurality of first light blocking patterns arranged to surround the  field region and a second light blocking pattern disposed to surround an array of the plurality of first light blocking patterns. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray  can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853